Exhibit 10.1

[MRMI Letterhead]

August 23, 2013

David Brain

EPT Concord II, LLC

c/o Entertainment Properties Trust

909 Walnut Street, Suite 200

Kansas City, Missouri 64106

Dear Mr. Brain:

Reference is made to that certain Option Agreement, dated as of December 21,
2011, between EPT Concord II, LLC (“EPT”), as owner of the Property described
therein, and Monticello Raceway Management, Inc. (“MRMI”; together with EPT,
collectively, the “Parties”), as tenant, as amended by that certain letter
agreement, dated March 30, 2012, between EPT and MRMI, by that certain letter
agreement, dated April 30, 2012, between EPT and MRMI, by that certain letter
agreement, dated May 30, 2012, between EPT and MRMI, by that certain letter
agreement, dated June 29, 2012, between EPT and MRMI, by that certain letter
agreement, dated October 1, 2012, between EPT and MRMI, by that certain letter
agreement, dated October 12, 2012, between EPT and MRMI, by that certain letter
agreement, dated October 31, 2012, between EPT and MRMI, by that certain letter
agreement, dated November 30, 2012, between EPT and MRMI, by that certain MRMI
Option Extension Notice, dated March 7, 2013, and Additional Option Payment, by
that certain letter agreement, dated June 27, 2013, between EPT and MRMI and by
that certain letter agreement, dated July 30, 2013, between EPT and MRMI, and by
that certain letter agreement, dated August 14, 2013, between EPT and MRMI
(collectively, the “Letter Agreements”), copies of which are attached hereto as
Exhibit A. The term “Option Agreement” as used herein shall mean the Option
Agreement as amended by the Letter Agreements.

The Parties hereby agree to amend the Option Agreement to extend the Option
Exercise Period and Final Option Exercise Outside Date (as defined therein) by
seven (7) days, such that the Final Option Exercise Outside Date shall mean
August 30, 2013. Neither EPT nor MRMI (nor any of their respective permitted
successors or assigns) shall have the right to terminate the Option Agreement
prior to the Final Option Exercise Outside Date as extended by this letter
agreement. Except as set forth herein, the Option Agreement is unamended and
remains in full force and effect.



--------------------------------------------------------------------------------

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

If the foregoing accurately sets forth your understanding of our agreement,
please indicate your concurrence by signing in the space provided below and
returning one copy of this letter to the undersigned. We look forward to
continuing to work with you to complete the master development plan
expeditiously.

 

Very truly yours, Monticello Raceway Management, Inc. By:   /s/ Laurette J.
Pitts  

 

  Laurette Pitts   CFO/COO

 

Accepted and agreed to as of the 23rd day of August, 2013: EPT Concord II, LLC
By:   /s/ Greg Silvers  

 

  Name: Greg Silvers   Title:

With notice to:

EPT Concord II, LLC

c/o Entertainment Properties Trust

909 Walnut Street, Suite 200

Kansas City, Missouri 64106

Attention: Asset Manager

And copies to:

Entertainment Properties Trust

909 Walnut Street, Suite 200

Kansas City, Missouri 64106

Attention: General Counsel

and

Zarin & Steinmetz

81 Main Street

White Plains, New York 10601

Attention: Michael D. Zarin, Esq.